Smith, J.
I fully concur. The reasoning from the 62d section of the bankrupt act did not at first carry the same weight in my mind as it now does.
Brackenridge, J.
I wished to have seen the opinion of Judge Washington in the case of the United States v. Fisher and others, and also that delivered as the opinion of the majority of the judges of the Supreme Court, and to have compared both opinions with the constitution and the act of congress. I have *260had no such opportunity, and therefore have made out no regular opinion.
Referred to in 4 Yeates 316.
My mind has been led to the origin of the question before us. The constitution of the United States restrains the powers of the general government.' Is this power to malee such a law, or the exercise of it, given by the constitution ? Is it necessary and proper to carry into execution the other delegated powers ? I think not. Let the United States take care to appoint proper officers with due securities. I agree that the constitutionality of a law is not to be lightly condemned.
But admitting the constitutionality of the present act, has the public will been clearly and sufficiently expressed ? Does the act extend to all persons indebted to the United States, or only to revenue officers ? The claim of priority in payment of debts is a prerogative odious to all. It is strange how it found its way into a republican government! I lean against the construction of a priority in the United States ; and I think the act only extends to revenue officers, and was never intended to dissolve a lien existing in a sovereign independent state. The word per-*5>6t1 *son *n common parlance does not mean a body politic, a state in its collective capacity.
I never believed that there was any humiliation in a state by being subjected to suits by citizens of another state, or by citizens or subjects of any foreign state, in the courts of the United States; because I always deemed them on a level. The difficulty in my mind was, how the judgment against a state could be enforced. An amendment has taken place in this particular in the constitution of the United States.
If even the power was constitutionally delegated to congress to make a law, giving to the United States a preference in payment of debts over individüal states, I cannot conceive that this right has been exercised by the expressions of the act of 3d March 1797; and upon the whole, I think the attorney general is intitled to take the money out of court.
Motion granted.